Opinion by
Portee, J.,
This is an appeal by a legatee from the decree of the court below distributing to the claim of a creditor, upon a note of the decedent. The genuineness of the signature of the decedent, upon the note, was disputed. The paper-book of the appellant thus states the question alleged to be involved: “Amount of proof offered to establish the genuineness of a written signature to be used as a test or standard with which to compare the disputed signature upon the note in question.”
The rule certainly requires that, in order to warrant the admission of a writing offered as a test or standard, nothing short of evidence by a person who saw the party writing the paper, or to whom the party admitted having written it, or evidence of equal authority, is sufficient: Travis v. Brown, 43 Pa. 9. The law in this respect has not been changed by the Act of May 15, 1895, P. L. 69; *126Shannon v. Castner, 21 Pa. Superior Ct. 294, nor has any change been effected, in this respect, by the Act of June 6, 1913, P. L. 451. There were in the present case two test signatures admitted in evidence, being receipts for the payment of money, signed by the decedent. The witnesses who testified to the genuineness of the signatures upon these receipts, respectively, were the parties who had paid the money to the deceased, and the receipts were given by her at the time the money was paid. It may be that the witnesses were not actually watching the pen as it passed over the paper, but their testimony discloses that no other person was present at the time; that the signing was done in their presence, and that the decedent gave to them, respectively, the receipts which bore her signature. This evidence fully complied with the standard by the rule required and the receipts were properly admitted in evidence.
The decree is affirmed and the appeal dismissed, at cost of the appellant.